     Case 2:18-cv-00005 Document 228 Filed 02/26/21 Page 1 of 2 PageID #: 4440




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

KC TRANSPORT, INC.
d/b/a KC TRANSPORT OF WEST
VIRGINIA, INC., LYNN COMPTON
and EDDIE COMPTON,

        Plaintiffs

v.                                                             Civil Action No. 2:18-cv-00005
                                                               Chief Judge Thomas E. Johnston
LM INSURANCE CORPORATION;
BB&T INSURANCE SERVICES, INC.;
and SELECTIVE INSURANCE COMPANY
OF AMERICA;

        Defendants.

                          JOINT AGREED ORDER OF DISMISSAL

        This matter came before the Court upon BB&T Insurance Services, Inc.’s (“BB&T”)

Motion to Reconsider (ECF No. 223), regarding this Court’s Memorandum Opinion and Order

(ECF No. 222). In its Memorandum Opinion and Order, this Court held that BB&T owed no duty

to Plaintiffs under Virginia tort or contract law, but declined to address the continued viability of

Plaintiffs’ counts for “Estoppel,” and “Reasonable Expectation,” as those Counts were not

expressly addressed by the parties in their briefs.

        Plaintiffs have now advised BB&T that they agree to voluntarily dismiss their remaining

counts for “Estoppel,” and “Reasonable Expectation.” Therefore, by this Joint Agreed Order of

Dismissal, Plaintiffs and BB&T have and do jointly inform the Court of this agreement, and move

that the Court dismiss this action in its entirety, with prejudice.

        For good cause shown, and there being no objection thereto, it is hereby ORDERED that

the claims remaining, and all claims asserted against BB&T in this matter, are hereby

DISMISSED, WITH PREJUDICE, with each party to bear its own costs. BB&T is hereby

                                                   1
  Case 2:18-cv-00005 Document 228
                              225 Filed 02/26/21
                                        02/24/21 Page 2 of 2 PageID #: 4441
                                                                       4437




DISMISSED, WITH PREJUDICE, and this action is hereby removed from the Court’s docket and

placed among actions ended.

       The Clerk is directed to enter this Order and to send attested copies to all counsel of record.




                                                               r
                                               ENTER:         February 26, 2021




Prepared By:


/s/ Susan R. Snowden
Susan R. Snowden (WVSB #3644)
310 West Burke Street
Martinsburg, WV 25401
Tel: (304) 260-4947
Fax: (304) 263-7110
susan.snowden@jacksonkelly.com
Counsel for BB&T Insurance Services, Inc.

Reviewed and Approved By:


  /s/ Amanda J. Taylor
Stephen P. New (WVSB# 7756)
Amanda J. Taylor (WVSB# 11635)
THE LAW OFFICE OF STEPHEN P. NEW
114 Main Street
P. O. Box 5516
Beckley, WV 25801

And

S. Douglas Adkins (WVSB# 80)
CYRUS, ADKINS, & WALKER
636 Fourth Avenue, Floor 1,
Huntington, West Virginia 25701
Counsel for Plaintiffs



                                                 2
